DETAILED ACTION

The instant application having application No 16/152472 filed on 03/08/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 7 or 9 or 10 or 11 or 12 or 21 or 22 is incorporated into the independent claim 1.
Claim 13 would be allowable if (i) claim 14 is incorporated into the independent claim 13.
Allowable Subject Matter
Claims 19-20 would be allowable. The limitation “disconnecting an element from an impaired portion of the first branch associated with the impairment, the element being used to facilitate signal exchange through the first branch; connecting a graft between the element and a second branch of the plurality of branches, the graft being sufficient to facilitate bidirectional signaling between the element  and the second branch; and adjusting power, gain and attenuation for one or more devices in the first and/or second branches to compensate for signaling variances resulting from the graft" recited on claim 19 cannot be found in combination with other limitations. Claim 1 would be allowable if (i) claims 7 or 9 or 10 or 11 or 12 or 21 or 22 are incorporated into the independent claim 1.  Claim 13 would be allowable if (i) claims 14 are incorporated into the independent claim 13.
Response to Argument
Applicant's arguments with respect to claims 1-4, 6-17 and 19-22 have been considered but are moot in view of the new ground(s) of rejection.  However the new ground(s) of rejection is made in view of Wilhelm (US 6931005, Aug. 16, 2005) and Muller et al. (US 8774059, Jul. 8, 2014). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (US 6931005, Aug. 16, 2005) in view of Muller et al. (US 8774059, Jul. 8, 2014).
Regarding Claim 1, Wilhelm discloses determining an impaired portion in a first branch of a plurality of branches interconnected within the network (column 2, line 40-45, the access module through which the sink node is coupled to the ATM switching network is identified (determine an impaired portion), a message is then sent to the access module requesting that the sink node be connected to the multicast tree); 
grafting an impaired portion with a second branch of the plurality of branches(column 2, line 40-45, the access module through which the sink node is coupled to the ATM switching network is identified(determine an impaired portion), a message is then sent to the access module requesting that the sink node be connected to the multicast tree. On receipt of the message, the access module grafts a leaf to the multicast tree to connect the sink node to the multicast tree, and merges multicast packets into an existing service connection for the sink node).
Wilhelm discloses all aspects of the claimed invention, except grafting branches in a network comprising to facilitate bidirectional signaling between the impaired portion and the second branch.
Muller is the same field of invention teaches grafting branches in a network(column 2, line 1-10, Routers prune off branches in response to a leave message received from a client, and graft branches to the tree) comprising to facilitate bidirectional signaling between the impaired portion and the second branch (column 2, line 1-20, Routers prune off branches in response to a leave message received from a client, and graft branches to the tree when a new client joins the multicast group requires bi-directional communication between the router connected to the client that wishes to join the multicast group, so that the client can send a join message to the network).
Wilhelm and Muller are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grafting branches in a network comprising to facilitate bidirectional signaling between the impaired portion and the second branch the teaching of Wilhelm to include the graft branches to the tree when a new client joins the multicast group requires bi-directional communication between the routers the teaching of Muller 

Regarding Claim 2, Wilhelm discloses grafting the impaired portion with the second branch using a wired connection, the wired connection being established through a bounded infrastructure physically in place between the first and second branches prior to the grafting (column 3, line 10-20, he access module for grafting a leaf to the multicast tree when the identified access module is connected to the multicast tree. The ingress node is, for example, an Internet Protocol Service Gateway (IPS GWY), and the access module is, for example, a Digital Subscriber Line Access Multiplexer 10 (DSLAM); a cable headend).

Regarding Claim 3, Wilhelm discloses grafting the impaired portion with the second branch using a wireless connection, the wireless connection being established through a first wireless device physically connected to the first branch and a second wireless device physically connected to a second branch (column 3, line 10-20, he access module for grafting a leaf to the multicast tree when the identified access module is connected to the multicast tree. The ingress node is, for example, an Internet Protocol Service Gateway (IPS GWY), and the access module is, for example, a Digital Subscriber Line Access Multiplexer 10 (DSLAM); a wireless headend; a satellite base station).

Regarding Claim 4, Wilhelm discloses grafting the impaired portion with the second branch using a coaxial cable and/or an optical fiber, the coaxial cable and/or the (column 3, line 10-20, he access module for grafting a leaf to the multicast tree when the identified access module is connected to the multicast tree. The ingress node is, for example, an Internet Protocol Service Gateway (IPS GWY), and the access module is, for example, a Digital Subscriber Line Access Multiplexer 10 (DSLAM); a cable headend, and optical line).
5.    (Canceled)
Regarding Claim 6, Wilhelm discloses grafting the impaired portion with the second branch using a graft (column 2, line 40-45, the access module through which the sink node is coupled to the ATM switching network is identified (determine an impaired portion), a message is then sent to the access module requesting that the sink node be connected to the multicast tree).

Regarding Claim 13, Wilhelm discloses a detection device for detecting an impaired portion of a first branch of a plurality of branches interconnected within the network(column 2, line 40-45, the access module through which the sink node is coupled to the ATM switching network is identified (determine an impaired portion), a message is then sent to the access module requesting that the sink node be connected to the multicast tree); and
one or more grafters for grafting the impaired portion  to a second branch of the plurality of branches(column 2, line 40-45, the access module through which the sink node is coupled to the ATM switching network is identified(determine an impaired portion), a message is then sent to the access module requesting that the sink node be connected to the multicast tree. On receipt of the message, the access module grafts a leaf to the multicast tree to connect the sink node to the multicast tree, and merges multicast packets into an existing service connection for the sink node).
Wilhelm discloses all aspects of the claimed invention, except grafting a network.
Muller is the same field of invention teaches grafting a network (column 2, line 1-10, Routers prune off branches in response to a leave message received from a client, and graft branches to the tree).
Wilhelm and Muller are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grafting branches in a network comprising to facilitate bidirectional signaling between the impaired portion and the second branch the teaching of Wilhelm to include the graft branches to the tree when a new client joins the multicast group requires bi-directional communication between the routers the teaching of Muller because it is providing a mechanism allowing the mobile clients to transmit join and leave messages back to the IP encapsulator use in multicasting the data.

Regarding Claim 17, Wilhelm discloses the one or more grafters establish a graft between the first and second branches, the graft being sufficient to facilitate wired and/or wireless signal exchange between the first and second (column 3, line 10-20, he access module for grafting a leaf to the multicast tree when the identified access module is connected to the multicast tree. The ingress node is, for example, an Internet Protocol Service Gateway (IPS GWY), and the access module is, for example, a Digital Subscriber Line Access Multiplexer 10 (DSLAM); a cable headend, and optical line).
18.    (Canceled)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464